Case 1:17-cv-22003-KMW Document 75 Entered on FLSD Docket 05/15/2020 Page 1 of 8



                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF FLORIDA

                      Case No. 17-22003-Civ-WILLIAMS/TORRES


  HECTOR G. SAADE,
  individually and on behalf of all
  others similarly situated,

               Plaintiff,

  v.

  INSEL AIR f/k/a INSEL AIR
  INTERNATIONAL B.V., a Netherlands
  Antilles limited liability company, & INSEL
  AIR ARUBA N.V., an Aruban company,

              Defendants.
  ______________________________________/

                     REPORT AND RECOMMENDATION
               ON PLAINTIFF’S MOTION TO DECERTIFY CLASS
               AND FOR ENTRY OF FINAL DEFAULT JUDGMENT

        This matter is before the Court on Hector G. Saade’s (“Plaintiff”) motion for

  class decertification and final default judgment against Insel Air Aruba N.V. (“Insel

  Aruba”) and Insel Air International B.V. (“Insel Air”) (collectively, “Defendants”).

  [D.E. 72]. Defendants did not respond to Plaintiff’s motion and the time to do so has

  passed.   Therefore, Plaintiff’s motion is now ripe for disposition.   After careful

  consideration of the motion, relevant authority, and for the reasons discussed below,

  Plaintiff’s motion should be GRANTED.1




  1      On May 1, 2020, the Honorable Kathleen Williams referred Plaintiff’s motion
  to the undersigned Magistrate Judge for disposition. [D.E. 74].
                                          1
Case 1:17-cv-22003-KMW Document 75 Entered on FLSD Docket 05/15/2020 Page 2 of 8



                                     I.     ANALYSIS

        Plaintiff filed this action on May 30, 2017 for breach of contract, alleging that

  Defendants are a foreign air carrier that provides international travel services to

  consumers flying between the United States and the Bolivarian Republic of

  Venezuela. Plaintiff’s breach of contract claim is based on allegations that, when

  passengers book a flight, the consumer enters into a contract as to the amount owed

  for that flight. Plaintiff alleges that Defendants violated that contract when they

  charged Plaintiff an additional $80 fee – that was never previously disclosed –

  before Plaintiff could board a flight from Miami, Florida to Venezuela. Plaintiff

  served Defendants with a copy of his complaint on May 22, 2018.

        On July 6, 2018, Plaintiff requested that the clerk enter default against Insel

  Aruba because the latter failed to appear or otherwise defend this action. [D.E. 43].

  After the clerk’s entry of default, Plaintiff filed a motion to certify a class on October

  3, 2018 and the Court granted that motion on July 15, 2019. [D.E. 66]. Then, on

  March 24, 2020, Plaintiff filed a separate motion for the clerk to enter default

  against Insel Air because, after its counsel withdrew from this case, Insel Air failed

  to obtain new counsel prior to the Court’s deadline.          [D.E. 69].   Because both

  Defendants have now failed to defend this action, Plaintiff seeks final default

  judgment and a decertification of the proposed class.

        Plaintiff argues that, since the date the Court granted his motion for class

  certification, he has attempted to obtain discovery on the passengers that the

  Defendants wrongfully overcharged.        But, Plaintiff states that Defendants have


                                              2
Case 1:17-cv-22003-KMW Document 75 Entered on FLSD Docket 05/15/2020 Page 3 of 8



  failed to provide any information and that – despite his efforts to serve a non-party

  subpoena to the United States Customs and Border Protection Agency – he is in no

  possession of any passenger records or other evidence of payments that might define

  the proposed class.     Plaintiff also contends that Defendants have filed for

  bankruptcy proceedings and that any potential class wide recovery is highly

  unlikely. Therefore, due to Defendants’ bankruptcy and an inability to obtain any

  information that identifies the members of the proposed class, Plaintiff requests

  that the proposed class be decertified and that final default judgment be entered in

  the amount of $80 for Defendants’ breach of contract.

        A.     Whether the Class Should be Decertified

        The first issue is whether the class should be decertified. A court’s order

  certifying a class action may be altered or amended before final judgment. See Fed.

  R. Civ. P. 23(c)(1)(C). “Even after a certification order is entered, the judge remains

  free to modify it in the light of subsequent developments in the litigation.” Gen. Tel.

  Co. of Sw. v. Falcon, 457 U.S. 147, 160 (1982). The ability to reconsider initial class

  rulings is an important tool for the court’s use in managing class actions. See 3

  Alba Conte & Herbert Newberg, Newberg on Class Actions § 7:47(4th ed. 2002). A

  court may revisit its earlier class rulings when faced with a change in

  circumstances or new information to ensure that the class decision comports

  with Rule 23. Id. It is, however, inappropriate for a party to simply reargue the

  same issues over and over under the guise of a motion (or motions) to reconsider a

  class ruling. Id.


                                            3
Case 1:17-cv-22003-KMW Document 75 Entered on FLSD Docket 05/15/2020 Page 4 of 8



           Here, Plaintiff’s argument is well taken because Plaintiff does not possess

  any evidence or information that would allow him to meet the requirements of Rule

  23. Plaintiff cannot, for example, prove that the class is sufficiently numerous. See

  Cox v. Am. Cast Iron Pipe Co., 784 F.2d 1546, 1553 (11th Cir. 1986) (“[W]hile there

  is no fixed numerosity rule, ‘generally less than twenty-one is inadequate, more

  than forty adequate, with numbers between varying according to other factors.’”)

  (citing 3B Moore’s Federal Practice ¶ 23.05[1] at n.7 (1978)). Although the party

  seeking certification need not identify with precision the exact number of members

  in   a    proposed   class,   the   movant   cannot   rest   on   “mere   allegations   of

  numerosity.” Evans v. U.S. Pipe & Foundry Co., 696 F.2d 925, 930 (11th Cir. 1983).

  Instead, the movant must provide the court with sufficient proof to support a

  reasoned finding that the certified class meets the numerosity requirement. See

  Vega v. T–Mobile USA, Inc., 564 F.3d 1256, 1265 (11th Cir. 2009). Because Plaintiff

  cannot identify the other members of the proposed class, there is insufficient

  evidence to establish numerosity to sustain a class under Rule 23.

           The proposed class also cannot stand because Plaintiff’s motion for class

  certification was based on assertions that evidence could be obtained through

  discovery that could prove that hundreds of passengers were obligated to pay the

  same fee that Plaintiff paid. But, since Defendants have now filed for bankruptcy,

  there is no reasonable way for Plaintiff to collect the necessary information to

  satisfy Rule 23 and prosecute this case. And making matters worse, there is no

  reasonable expectation for any recovery. Therefore, given that the proposed class


                                               4
Case 1:17-cv-22003-KMW Document 75 Entered on FLSD Docket 05/15/2020 Page 5 of 8



  can no longer meet the requirements of Rule 23 and there is no reasonable

  expectation of recovery, Plaintiff’s motion for class decertification should be

  GRANTED.

           B.    Whether Final Default Judgment Should be Entered

           The second issue is whether final default judgment should be entered. Rule

  55 of the Federal Rules of Civil Procedure sets forth a two-step process for obtaining

  default judgment. First, when a defendant fails to plead or otherwise defend a

  lawsuit, the clerk of court is authorized to enter a clerk’s default. See Fed. R. Civ. P.

  55(a).    Second, after entry of the clerk’s default, the court may enter default

  judgment against the defendant so long as the defendant is not an infant or

  incompetent person. Fed. R. Civ. P. 55(b)(2). “The effect of a default judgment is

  that the defendant admits the plaintiff’s well-pleaded allegations of fact, is

  concluded on those facts by entry by the judgment, and is barred from contesting on

  appeal the facts thus established.” Buchanan v. Bowman, 820 F.2d 359, 361 (11th

  Cir. 1987) (internal quotation and citation omitted).

           A court must review the sufficiency of the complaint before determining

  whether a moving party is entitled to default judgment pursuant to Rule 55(b). See

  United States v. Kahn, 164 F. App’x 855, 858 (11th Cir. 2006) (citing Nishimatsu

  Constr. Co. v. Houston Nat’l Bank, 515 F.2d 1200, 1206) (5th Cir. 1975)). “While a

  complaint . . . does not need detailed factual allegations,” a plaintiff’s obligation to

  provide the grounds of his entitlement to relief “requires more than labels and

  conclusions, and a formulaic recitation of the elements of a cause of action will not


                                             5
Case 1:17-cv-22003-KMW Document 75 Entered on FLSD Docket 05/15/2020 Page 6 of 8



  do.”     Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (internal citations

  omitted). If the admitted facts are sufficient to establish liability, the Court must

  then ascertain the appropriate amount of damages and enter final judgment in that

  amount.      See Nishimatsu, 515 F.2d at 1206; see also PetMed Express, Inc. v.

  MedPets.com, Inc., 336 F. Supp. 2d 1213, 1216 (S.D. Fla. 2004).

           Damages may be awarded only if the record adequately reflects the basis for

  the award, which can be shown with submission of detailed affidavits establishing

  the facts necessary to support entitlement to the damages requested. See Adolph

  Coors Co. v. Movement Against Racism and the Klan, 777 F.2d 1538, 1544 (11th Cir.

  1985).     An evidentiary hearing on the appropriate amount of damages is not

  required by Rule 55, and it is within the Court’s discretion to choose whether such a

  hearing should takes place. See SEC v. Smyth, 420 F.3d 1225, 1232 n.13 (11th Cir.

  2005); Tara Productions, Inc. v. Hollywood Gadgets, Inc., 449 F. App’x 908, 911-12

  (11th Cir. 2011).

           Plaintiff requests that final judgment be entered against Defendants in the

  amount of $80 for a breach of contract. “To state a valid cause of action

  for breach of contract, a plaintiff must establish three elements: (1) a valid contract;

  (2) a material breach; and (3) damages.” Collins v. Certain Underwriters at Lloyd’s,

  London Subscribing to Policy No. B0723AI00342A10, 2012 WL 13014690, at *2

  (S.D. Fla. Apr. 24, 2012) (internal quotation omitted).     “A ‘material breach’ of a

  contract is a failure, without legal excuse, to perform any promise or obligation or

  that goes ‘to the essence of the contract.’” Oriole Gardens Condos., III v. Indep. Cas.


                                             6
Case 1:17-cv-22003-KMW Document 75 Entered on FLSD Docket 05/15/2020 Page 7 of 8



  & Sur. Co., 2012 WL 718803, at *11 (S.D. Fla. Mar. 6, 2012) (quoting Covelli

  Family, LP v. ABG5, LLC, 977 So. 2d 749, 752 (Fla. 4th DCA 2008); Beefy Trail, Inc.

  v. Beefy King Int'l, Inc., 267 So. 2d 853, 857 (Fla. 4th DCA 1972)). An injured party

  in a breach of contract is entitled to recover those damages that “naturally flow

  from the breach and can reasonably be said to have been contemplated by the

  parties at the time the contract was entered.” Mnemonics, Inc. v. Max Davis

  Assocs., Inc., 808 So. 2d 1278, 1280 (Fla. 5th DCA 2002).

         Plaintiff has met each element of his breach of contract claim because he

  alleges that parties entered into a contract when passengers booked a flight with

  Defendants’ airline. Plaintiff also claims that Defendants breached that contract

  when it required ticket holders to pay monies not provided for under the terms of

  the contract. Plaintiff further alleges that he suffered damages in the amount of

  $80 because that is the additional cost that Plaintiff had to pay to board

  Defendants’ aircraft.   Because Plaintiff has alleged each element of a breach of

  contract claim and the complaint includes well-pleaded factual allegations,

  Plaintiff’s motion for final default judgment should be GRANTED in the amount of

  $80.   See Surtain v. Hamlin Terrace Found., 789 F.3d 1239, 1245 (11th Cir.

  2015) (finding that default judgment is appropriate if the uncontested complaint

  alleges “sufficient factual matter, accepted as true, to state a claim to relief that is

  plausible on its face.”) (internal quotation marks and citations omitted).




                                             7
Case 1:17-cv-22003-KMW Document 75 Entered on FLSD Docket 05/15/2020 Page 8 of 8



                                 II.   CONCLUSION

        For the foregoing reasons, Plaintiff’s motion for class decertification and final

  default judgment should be GRANTED. [D.E. 72]. A final judgment of $80 should

  be entered against Defendants.

        Pursuant to Local Magistrate Rule 4(b) and Fed. R. Civ. P. 73, the parties

  have fourteen (14) days from service of this Report and Recommendation within

  which to file written objections, if any, with the District Judge. Failure to timely

  file objections shall bar the parties from de novo determination by the District

  Judge of any factual or legal issue covered in the Report and shall bar the parties

  from challenging on appeal the District Judge’s Order based on any unobjected-to

  factual or legal conclusions included in the Report. 28 U.S.C. § 636(b)(1); 11th Cir.

  Rule 3-1; see, e.g., Patton v. Rowell, 2017 WL 443634 (11th Cir. Feb. 2, 2017); Cooley

  v. Commissioner of Social Security, 2016 WL 7321208 (11th Cir. Dec. 16, 2016).

        DONE AND SUBMITTED in Chambers at Miami, Florida, this 15th day of

  May, 2020.

                                                /s/ Edwin G. Torres
                                                EDWIN G. TORRES
                                                United States Magistrate Judge




                                            8
